DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of the Claims
Claims 1-4, 7-14 and 16-20 are pending in the application.  Claims 5-6 and 15 have been cancelled.
The amendment to claim 1, filed on 8/22/2022, has been entered in the above-identified application

Claim Rejections - 35 USC § 102 or 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-4, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dyer et al. (US 2010/0203291 A1).

Regarding claims 1-4, 7-13 and 18, Dyer et al. (Dyer”) teaches wherein sheet-like products are disclosed containing an additive composition that enhances various properties of the product (Abstract and [0027]).  In one embodiment, the sheet-like product comprises a coform web containing synthetic fibers and pulp fibers (Abstract and [0046]-[0048]).  The wiping product may comprise, for instance, a coform web or laminate containing synthetic and pulp fibers ([0007]). The product may contain one ply or may contain multiple plies ([0007]).  The basis weight of the coform webs can vary from about 15 gsm to 200 gsm or greater ([0113]). In general, any suitable tissue web may be bonded to the coform web ([0129]).  The tissue web may have a basis weight of from about 10 gsm to about 110 gsm ([0130]).  

In one embodiment, for instance, the coform material may be impregnated with a wiping solution ([0135]; also [0027]).  When used as a baby wipe, for instance, the wiping solution may contain water, one or more surfactants, and/or an emollient ([0137]).  The wiping solution may also contain various other additives ([0140]).  Such other additives include disinfectants, antiseptics, emollients, skin conditioners, anti-microbial agents such as sterilants, sporicides, germicides, bactericides, fungicides, virucides, protozoacides, algicides, bacteriostats, fungistats, virustats, sanitizers, and antibiotics, fragrances, anti-drying agents, and the like ([0140]; also see [0009] and [0065]).  


Regarding claims 14 and 16-17, with respect to the claimed mileage values and capacity values, the examiner notes that applicant has provided at paragraphs [0030], [0052], [0055], [0062]-[0064], [0096]-[0100] and [0102], [0134]-[0135] of applicant’s specification specific structural examples which provide the structure and properties claimed.  Thus, the examiner finds that the structure of Dyer discussed above either anticipates or makes obvious the properties claimed.  Specifically, Dyer teaches fibrous sheets that comprise the same materials in the same relative amounts and with the same layer basis weights as disclosed by applicant, with similar liquid compositions.

Thus, it is the position of the Office that the prior art would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the wipes as taught by Dyer to have the claimed properties.  


Regarding claims 19-20, Dyer teaches that in one embodiment, the base sheet comprises a disposable sheet that is to be used in conjunction with a mop head ([0153]). ([0048]).




Claims 1-4, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US PG PUB 2003/0135181).


Regarding claims 1-4, 7, 9-11 and 18, Chen teaches a sponge-like pad used for cleaning and wiping, made from a plurality of textured paper webs containing high-yield fibers (see Abstract).  Chen teaches that the sponge-like product includes a multi-layer compressible substrate, and the multi-layer compressible substrate can be made from at least 3 plies, particularly at least 5 plies, and more particularly at least 10 plies (“two or more core components wherein at least two of the two or more core components are in contact with one another, wherein the two or more core components comprise fibrous structure plies” and a “scrim component” as claimed).  (See [0004]).  Chen teaches that the paper web contains pulp fibers and can have a basis weight of at least about 15 gsm ([0002]).  Chen further teaches that the basis weight of any tissue layer in the stack can have any practical value, such as from about 10 gsm to 200 gsm, specifically from about 15 gsm to 100 gsm (see [0128]). 

Regarding the claimed imitation, “A pre-moistened cleaning pad,” Chen teaches that a portion of the pad can provide a soap, detergent, or other cleaning agent when desired, and that other additives that can be added to the sponge-like pad include buffering agents, antimicrobials, skin wellness agents such as lotions or hydrophobic skin barriers, odor control agents, surfactants and the like ([0008] and [0177]).  Chen also teaches that the additives can be impregnated into the pad, or applied by coating onto one or both surfaces of a web, by impregnation of a wet or dry web with a solution or slurry, or by padding of a chemical agent in solution into an existing fibrous web ([0177], [0181], [0184] and [0186]).  Chen also teaches that the application level of the additive can be from about 0.1 weight % to about 10 weight % solids relative to the dry mass of the web ([0189]).  

Regarding the claimed limitations “wherein at least one of the two or more fibrous structure plies comprises a coform fibrous structure,” and a “scrim component comprising a plurality of filaments,” Chen teaches that "[p]apermaking fibers" include all known cellulosic fibers or fiber mixes (commingling as claimed) comprising cellulosic fibers (solid additives as claimed)  ([0019] and [0125]).  Chen teaches that a portion of the paper-making fibers, such as up to 50% or less by dry weight, can be synthetic fibers such as rayon, polyolefin fibers, polyester fibers, bicomponent sheath-core fibers, multicomponent binder fibers, and the like ([0019] and [0125]; also see [0165], [0168]-[0169], claims 58-60, [0192], [0177], [0184] and [0186]).  Chen further teaches that water degradable binder fibers can be used, such as those used in the coform products disclosed by of U.S. Pat. No. 5,948,710, issued Sept. 7, 1999 to Pomplun et al., and those to Jackson et al. in U.S. Pat. No. 5,916,678, issued Jun. 29, 1999, which are incorporated by reference ([0158]).  U.S. Pat. No. 5,916,678 to Jackson et al. teaches bicomponent fibers that can be cut into relatively short lengths, such as staple fibers which generally have lengths in the range of 25 to 51 millimeters (mm) (col. 8 lines 3-10).  In the alternative, Pomplun et al. teaches that longer more continuous melt-spun water-degradable reinforcing fibers (generally in excess of 7.5 centimeters) (a plurality of filaments as claimed) (see Abstract, col. 4 lines 13-39, col. 11 lines 18-27 and col. 12 lines 33-40).  Thus, Chen teaches incorporation of a plurality of filaments, and a coform fibrous structure, as claimed. 

In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have incorporated the melt-spun water-degradable reinforcing binder fibers of Chen as the binder fibers in the papermaking fiber mixes of Chen in order to join together papermaking fibers without any further processing or treatment, and in order to obtain a wiper with improved strength or to obtain a cleaning pad that can be used as dry or wet wipe (see [0019], [0125] and [0158] of Chen; also see Abstract and col. 9 lines 3-7 of incorporated reference U.S. Pat. No. 5,916,678; or Abstract and col. 12 lines 33-40 of incorporated reference U.S. Pat. No. 5,948,710).  

With regard to the claimed limitation “wherein the coform fibrous structure and scrim component is formed directly onto the other,” Chen teaches that the multi-layer compressible substrate can be made from at least 3 plies, particularly at least 5 plies, and more particularly at least 10 plies, and the plies can be attached together at selected locations for forming an integral compressible material (see [0004]).  Chen teaches that the stacked plies can be attached together in any suitable manner, and in one embodiment, for instance, binder fibers, such as bicomponent fibers, can be positioned in between the layers and heated causing the fibers to melt and attach the layers together ([0005]).  Chen also teaches that the binder can be an adhesive, a film, or binder fibers ([0147]).


Regarding claim 8, Chen teaches that the multi-layer compressible substrate can be contained within outer cover(s), which can be made from a meltblown web, a spunbond web, a paper towel, a bonded carded web, a scrim material, a mesh material, a net, an apertured material, and mixtures thereof (see [0006], 0079] and [0098]).  

Regarding claims 12-13, Chen remains as applied above to claim 1, teaching surfactants.  Chen also teaches antimicrobials such as citric acid (an acidifying agent and/or an antimicrobial active as claimed) and wet strength agents such as polyamidepolyamine-epichlorohydrin (PAE) type resins (an amide as claimed) (see [0141] and [0191]; also [0177]).

Regarding claims 14 and 16, with respect to the claimed mileage values and capacity values, the examiner notes that applicant has provided at paragraphs [0030], [0052], [0055], [0062]-[0064], [0096]-[0100] and [0102], [0134]-[0135] of applicant’s specification specific structural examples which provide the structure and properties claimed.  Thus, the examiner finds that the structure of Chen discussed above either anticipates or makes obvious the properties claimed.  Specifically, Chen teaches fibrous sheets that comprise the same materials in the same relative amounts and with the same layer basis weights as disclosed by applicant, with similar liquid compositions, and with the same or similar absorption capacity values (see [0002]-[0008], [0012], [0125], [0128], [0177], [0191] and claims 23-24 of Chen).

Thus, it is the position of the Office that the prior art would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the wipes as taught by Chen to have the claimed properties.  

Regarding claim 17, Chen teaches wherein the sponge-like products have an absorption capacity of at least 12 or 17 gm/gm (see [0012], Table 3 and claims 23-24).

Regarding claims 19-20, Chen teaches a cleaning article wherein a handle is coupled to a head assembly on which the sponge-like pad is mounted (see Abstract and [0109]).
	
	


	Response to Arguments

Applicant's arguments filed 8/22/2022 have been fully considered but they are not fully persuasive.  

Applicant contends that Chen fails to teach a pre-moistened cleaning pad comprises two or more core components wherein at least two of the two or more core components are in contact with one another. 

Regarding this contention, Chen teaches that the sponge-like product includes a multi-layer compressible substrate, and the multi-layer compressible substrate can be made from at least 3 plies, particularly at least 5 plies, and more particularly at least 10 plies.  The examiner notes that this disclosure meets the claimed limitation of “two or more core components wherein at least two of the two or more core components are in contact with one another, wherein the two or more core components comprise fibrous structure plies.”  In addition, Dyer is applied above as also teaching the claimed limitations.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789